Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  The claims are objected to because they include reference characters which are not enclosed within parentheses.  

Reference characters corresponding to limitations recited in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which appear in the claims. Reference numerals “1.” through “4.” and “1.” through “5.” in the body of claim 1 and “1.” and “2.” in the body of claim 2 should be in parentheses. See MPEP § 608.01(m). Appropriate correction is required.

Claim 5 is objected to because the claim does not end with a period as required by MPEP, § 608.01(m).

Claim Rejections - 35 USC § 112
Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, “…the flight state… “ (line 7) lacks antecedent basis; a ‘flight state’ has not previously been identified; still, bridging lines 7 - 8, it is not clear whether reference is made to a different “…a single or a plurality of unmanned aerial vehicles” than that recited at line 6; same scenario/rationale for that same limitation at lines 9 – 10; same scenario at line 14 for that limitation of “a single or a plurality of unmanned aerial vehicles”; at lines 16-17, is reference made to the same “…non-destructive test” as earlier established? At line 21, is reference made to the same “object” as earlier recited? At line 22, is reference made to the same “vehicle” as earlier recited? At line 24, is reference made to the same “test object” as earlier recited?

Regarding claim 2, is not readily clear whether reference is made to the same “…a single or a plurality of unmanned aerial vehicles” as recited in claim 1.

Claims 3 – 6 are necessarily rejected as being dependent upon the rejection of claim 1 above.

Regarding claim 7, “…this temperature measurement…” lacks antecedent basis as such a ‘measurement’ has not previously been identified.

Claim 8 is necessarily rejected as being dependent upon the rejection of claim 1 above.

In claim 9, “…the rod…” (line 3) lacks antecedent basis as such has not previously been identified in claim 1.

Claims 10 and 11 are necessarily rejected as being dependent upon the rejection of claim 1 above.

Allowable Subject Matter
Claim 1 and linked claims appear allowable and would be if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As best understood, the prior art of record fail to teach, in the context of non-destructive test automation for stress or stress change using unmanned aerial vehicle(s) and ultrasound, and in combination with other limitations, a station [that] receives and stores ultrasound echo signals or a stress map from a single or a plurality of unmanned aerial vehicles; the station retrieves [the] ultrasound echo signals acquired at different time points from a storage and computes stress or stress change from a temporal ultrasound velocity changes with the signals for creating [the] stress map; wherein the vehicle comprises the following properties:  
a single or a plurality of ultrasound transducers for a non- destructive test;  
flying autonomously to a hold point located near above a surface of a test object; a single or a plurality of distance sensors to measure distances of ultrasound transducers of the vehicle to [the] object, and the sensors are used for a vehicle to autonomously move and contact or nearly contact the object; the vehicle carries out a single or a plurality of ultrasound measurements while contacting or nearly contacting [the] test object to acquire a single or a plurality of ultrasound echo signals; the vehicle stores the acquired ultrasound echo signals locally or transmits them to the ground control station; a single or a plurality of reference positioning modules; wherein the modules transmit signals to the vehicles, so that the vehicles, as the receivers, correct or calculate their positions with the signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663